Exhibit 99 FOR IMMEDIATE RELEASE Marine Products Corporation Plans to Announce Second Quarter 2008 Financial Results and Host a Conference Call on July 23, 2008 ATLANTA, July 8, 2008 Marine Products Corporation (NYSE: MPX) announced today that it will release its financial results for the second quarter ended June 30, 2008 on Wednesday, July 23, 2008 before the market opens.In conjunction with its earnings release, the Company will host a conference call to review the Company's financial and operating results on Wednesday, July 23, 2008 at 8 a.m.
